--------------------------------------------------------------------------------

Exhibit 10.3



WARRANT CERTIFICATE
 
THIS WARRANT CERTIFICATE AND THE SECURITIES ISSUABLE UPON EXERCISE OF THIS
WARRANT CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933,
AS AMENDED, OR QUALIFIED UNDER ANY STATE OR FOREIGN SECURITIES LAWS AND MAY NOT
BE OFFERED FOR SALE, SOLD, PLEDGED, HYPOTHECATED OR OTHERWISE TRANSFERRED OR
ASSIGNED UNLESS (I) A REGISTRATION STATEMENT COVERING THE OFFER AND SALE OF SUCH
SECURITIES IS EFFECTIVE UNDER THE SECURITIES ACT AND IS QUALIFIED UNDER
APPLICABLE STATE AND FOREIGN LAW OR (II) THE TRANSACTION IS EXEMPT FROM THE
REGISTRATION AND PROSPECTUS DELIVERY REQUIREMENTS UNDER THE SECURITIES ACT AND
THE QUALIFICATION REQUIREMENTS UNDER APPLICABLE STATE AND FOREIGN LAW AND, IN
EACH CASE, IF THE COMPANY REQUESTS, AN OPINION SATISFACTORY TO THE COMPANY TO
SUCH EFFECT HAS BEEN RENDERED BY COUNSEL.
 
Warrant Shares Issuable:          550,000 Ordinary Shares
 
Issue Date:                                July 29, 2019
 
FOR VALUE RECEIVED, FOAMIX PHARMACEUTICALS LTD, an Israeli company with limited
liability (the “Company”), hereby certifies that ORBIMED ROYALTY & CREDIT
OPPORTUNITIES III, LP, a Delaware limited partnership (the “Initial Holder” and,
together with its successors and permitted transferees and assigns, a “Holder”)
is entitled to purchase, at the per share Exercise Price, up to five hundred
fifty thousand (550,000) fully paid and nonassessable Ordinary Shares (as
subject to adjustment hereunder, the “Warrant Shares”), all subject to the
terms, conditions and adjustments set forth below in this Warrant Certificate. 
Certain capitalized terms used herein are defined in Section 1.
 
This Warrant Certificate has been issued as a condition precedent to the making
of loans under and pursuant to the Credit Agreement and Guaranty, dated as of
July 29, 2019 (as amended or otherwise modified from time to time, the “Credit
Agreement”), among the Company, as parent guarantor, Foamix Pharmaceuticals
Inc., as borrower, certain Subsidiaries of the Company from time to time party
thereto, the lenders from time to time party thereto, and Perceptive Credit
Holdings II, LP, as the administrative agent for the lenders.
 
Section 1.          Definitions.  Capitalized terms used in this Warrant
Certificate but not defined herein have the meanings ascribed thereto in the
Credit Agreement as in effect on the date hereof.  The following terms when used
herein have the following meanings:
 
“Aggregate Exercise Price” means, with respect to any exercise of this Warrant
Certificate for Warrant Shares, an amount equal to the product of (i) the number
of Warrant Shares in respect of which this Warrant Certificate is then being
exercised pursuant to Section 3, multiplied by (ii) the Exercise Price.



--------------------------------------------------------------------------------

 
“Bloomberg” has the meaning set forth within the definition of “VWAP”.
 
“Cashless Exercise” has the meaning set forth in Section 3(b).
 
“Charter” means the Articles of Association of the Company, filed with the
Israeli Companies Registrar on January 19, 2003.
 
“Company” has the meaning set forth in the preamble.
 
“Convertible Securities” means any Equity Interests that, directly or
indirectly, are convertible into or exchangeable for Ordinary Shares.
 
“Credit Agreement” has the meaning set forth in the preamble.
 
“Determination Date” has the meaning set forth in the definition of “VWAP”.
 
“Exercise Certificate” has the meaning set forth in Section 3(a)(i).
 
“Exercise Date” means, for any given exercise of this Warrant Certificate,
whether in whole or in part, a Business Day on which the conditions to such
exercise as set forth in Section 3 shall have been satisfied at or prior to
5:00 p.m., New York City time, including, without limitation, the receipt by the
Company of the Exercise Certificate.
 
“Exercise Period” means the period from (and including) the Issue Date to (and
including) 5:00 p.m., New York City time, on the Expiration Date.
 
“Exercise Price” means $2.09.
 
“Expiration Date” means July 29, 2026.
 
“Fair Market Value” means, if the Ordinary Shares are traded on a Trading
Market, (i) the VWAP of such Ordinary Shares for such day or (ii) if there have
been no sales of such Ordinary Shares on any Trading Market on any such day, the
average of the highest bid and lowest asked prices for such Ordinary Shares on
all applicable Trading Markets at the end of such day; provided that if at any
time the Ordinary Shares are not listed, quoted or otherwise available for
trading on any Trading Market (so that no Trading Date shall have occurred), or
if VWAP cannot be calculated for the Ordinary Shares for such day for any other
reason, the “Fair Market Value” of such Ordinary Shares shall be the fair market
value per share of such Ordinary Shares as determined jointly by the Company and
the Holder; provided further, that, in the event the Company and Holder are
unable to so mutually agree, Fair Market Value shall be determined pursuant to
Section 9(a).
 
“Holder” has the meaning set forth in the preamble.
 
“Independent Advisor” has the meaning set forth in Section 9(a).
 
“Initial Holder” has the meaning set forth in the preamble.
 
“Issue Date” means the date designated as such on the first page of this Warrant
Certificate.


2

--------------------------------------------------------------------------------

 
“Marketable Securities” means equity securities meeting each of the following
requirements: (i) the issuer thereof is subject to the reporting requirements of
Section 13 or Section 15(d) of the Exchange Act, and is current in its filing of
all required reports and other information under the Securities Act and the
Exchange Act; (ii) such equity securities are traded on a Trading Market; and
(iii) if delivered (or to be delivered) as payment or compensation to the Holder
in connection with an automatic Cashless Exercise pursuant to Section 3(c),
following the closing of the related Sale of the Company, the Holder would not
be restricted from publicly re-selling all of such equity securities delivered
to it, except to the extent that any such restriction (x) arises solely under
federal or state securities laws, rules or regulations, or (y) does not extend
beyond six (6) months from the closing of such Sale of the Company to the extent
such restrictions may be lifted at such time under the applicable federal or
state securities laws, rules or regulations.
 
“Nasdaq” means The Nasdaq Stock Market, Inc.
 
“NYSE” means the New York Stock Exchange.
 
“Options” means any warrants, options or similar rights to subscribe for or
purchase Ordinary Shares or Convertible Securities.
 
“Ordinary Shares” means the Company’s ordinary shares, par value NIS 0.16 per
share, which carry voting rights.
 
“OTC Bulletin Board” means the Financial Industry Regulatory Authority, Inc. OTC
Bulletin Board.
 
“Ordinary Shares Deemed Outstanding” means, at any given time, the sum of
(i) the number of Ordinary Shares actually outstanding at such time, plus (ii)
the number of Ordinary Shares issuable upon exercise of Options actually
outstanding at such time, plus (iii) the number of Ordinary Shares issuable upon
conversion or exchange of Convertible Securities actually outstanding at such
time (treating as actually outstanding any Convertible Securities issuable upon
exercise of Options actually outstanding at such time), in each case, regardless
of whether the Options or Convertible Securities are actually exercisable at
such time; provided that Ordinary Shares Deemed Outstanding at any given time
shall not include shares owned or held by or for the account of the Company or
any or its wholly owned subsidiaries.
 
“Pre-emptive Rights” has the meaning set forth in Section 11.
 
“Registration Statement” means, in connection with any public offering of
securities, any registration statement required pursuant to the Securities Act
that covers the offer and sales of any such securities, including any
prospectus, amendments or supplements to such Registration Statement, including
post-effective amendments and all exhibits and all materials incorporated by
reference in such Registration Statement.
 
“Rule 144” means Rule 144 promulgated under the Securities Act.
 
“Sale of the Company” means a transaction pursuant to which (i) (x) any Person
or group of Persons acting jointly or otherwise in concert (other than the
Holder and any other parties to the Credit Agreement) acquires ownership,
directly or indirectly, beneficially or of record, of Equity Interests of the
Borrower having more than fifty percent (50%) of the aggregate ordinary voting
power, determined on a fully diluted basis, (y) any Person or group of Persons
acting jointly or otherwise in concert (other than the Holder and any other
parties to the Credit Agreement) acquires, by Contract or otherwise, the right
to appoint or elect a majority of the Board of the Company, or (z) all or
substantially all of the assets of the Borrower and its Subsidiaries, taken as a
whole, are sold, and (ii) all Obligations (as defined in the Credit Agreement)
outstanding under the Credit Agreement are to be paid in full in cash, whether
pursuant to the terms of the transaction, pursuant to the terms of the Credit
Agreement (including Section 11 thereof) or otherwise.


3

--------------------------------------------------------------------------------

 
“SEC” means the Securities and Exchange Commission or any successor thereto.
 
“Share Distribution” means any issuance or sale by the Company of any of its
Ordinary Shares, Options or Convertible Securities, other than in connection
with a dividend or distribution to holders of its Ordinary Shares of the type
described in Section 4(c) below.
 
“Share Reorganization” has the meaning set forth in Section 4(a).
 
“Trading Day” means, with respect to the Ordinary Shares or any other Marketable
Securities, a date on which the relevant Trading Market is open and conducting
business.
 
“Trading Market” means, with respect to the Ordinary Shares or any other
Marketable Securities, the Nasdaq, the NYSE or the OTC Bulletin Board.
 
“Unrestricted Conditions” has the meaning set forth in Section 10(a)(ii).
 
“VWAP” means, with respect to any Ordinary Shares, as of any day of
determination (a “Determination Date”), the volume weighted average sale price
for the period of five (5) consecutive Trading Days immediately preceding such
Determination Date on the Trading Market for such Ordinary Shares as reported
by, or based upon data reported by, Bloomberg Financial Markets or an
equivalent, reliable reporting service reasonably acceptable to the Holder and
the Company (collectively, “Bloomberg”) or, if the volume weighted average sale
price has not been reported for such security by Bloomberg for such five (5) day
period, then the simple average of the last closing trade prices of such
security for such five (5) day period, as reported by Bloomberg, or, if no last
closing trade price is reported for such security by Bloomberg, the simple
average of the bid prices of any market makers for such security that are listed
in the over the counter market by the Financial Industry Regulatory Authority,
Inc. or on the OTC Bulletin Board (or any successor) or in the “pink sheets” (or
any successor) by the OTC Markets Group, Inc. over such five (5) day period;
provided that if VWAP cannot be calculated for such security on such date in the
manner provided above (including because the applicable security is not listed
or publicly traded), the VWAP shall be the Fair Market Value as mutually
determined by the Company and the Holder; provided further that, in the event
the Company and Holder are unable to so mutually agree, Fair Market Value shall
be determined pursuant to Section 9(a).
 
“Warrant Certificate” means this Warrant Certificate and all subsequent warrant
certificates issued upon division, combination or transfer of, or in
substitution for, this Warrant Certificate.
 
“Warrant Register” has the meaning set forth in Section 5.


4

--------------------------------------------------------------------------------

 
“Warrant Shares” has the meaning set forth in the preamble.
 
Section 2.            Term of Warrant Certificate.  Subject to the terms and
conditions hereof, from time to time during the Exercise Period, the Holder of
this Warrant Certificate may exercise this Warrant Certificate for all or any
part of the Warrant Shares purchasable hereunder (subject to adjustment as
provided herein).
 
Section 3.             Exercise of Warrant Certificate.
 
(a)          Exercise Procedure.  This Warrant Certificate may be exercised from
time to time on any Business Day during the Exercise Period, for all or any part
of the unexercised Warrant Shares, provided, however, that any partial exercise
shall be for not less than 50,000 Warrant Shares at a time, upon:
 
(i)          delivery to the Company at its then registered office of a duly
completed and executed Exercise Certificate in the form attached hereto as
Exhibit A (each, an “Exercise Certificate”), which certificate will specify the
number of Warrant Shares to be purchased and the Aggregate Exercise Price; and
 
(ii)          simultaneously with the delivery of the Exercise Certificate,
payment to the Company of the Aggregate Exercise Price in accordance with
Section 3(b).
 
(b)          Payment of the Aggregate Exercise Price.  Payment of the Aggregate
Exercise Price shall be made, at the option of the Holder as set forth in the
applicable Exercise Certificate, by any of the following methods:
 
(i)          by wire transfer of immediately available funds to an account
designated in writing by the Company, in the amount of such Aggregate Exercise
Price;
 
(ii)          by instructing the Company to withhold a number of Warrant Shares
then issuable upon exercise of this Warrant Certificate with an aggregate Fair
Market Value as of the Exercise Date equal to such Aggregate Exercise Price; or
 
(iii)          any combination of the foregoing.
 
In the event of any withholding of Warrant Shares pursuant to Section 3(b)(ii)
or (iii) (solely to the extent of such withholding, a “Cashless Exercise”) where
the number of shares whose value is equal to the Aggregate Exercise Price is not
a whole number, the number of shares withheld by the Company shall be rounded up
to the nearest whole share and the Company shall make a cash payment to the
Holder (by delivery of a certified or official bank check or by wire transfer of
immediately available funds) based on the incremental fraction of a share being
so withheld by the Company in an amount equal to the product of (x) such
incremental fraction of a share being so withheld multiplied by (y) the Fair
Market Value per Warrant Share as of the Exercise Date.
 
(c)          Automatic Cashless Exercise.  To the extent this Warrant
Certificate has not been exercised in full by the Holder prior to the earlier of
(i) the occurrence of the Expiration Date, and (ii) the date on which a Sale of
the Company is consummated pursuant to which the sole consideration payable to
the Company or its shareholders in respect of such sale transaction consists of
cash, Marketable Securities or a combination of such sale transaction, any
portion of this Warrant Certificate that remains unexercised on such date shall
be deemed to have been exercised automatically pursuant to a Cashless Exercise,
in whole (and not in part), on the Business Day immediately preceding such date;
provided, that the automatic Cashless Exercise contemplated by this Section 3(c)
shall not occur in the event that, as of the Business Day immediately preceding
any such date described above, the per share Fair Market Value of a Warrant
Share is less than the Exercise Price per Warrant Share.


5

--------------------------------------------------------------------------------

 
To the extent permitted by applicable Law, for purposes of Rule 144, it is
acknowledged and agreed that (i) the Warrant Shares issuable upon any exercise
of this Warrant Certificate in any Cashless Exercise transaction shall be deemed
to have been acquired on the Issue Date, and (ii) the holding period for any
Warrant Shares issuable upon the exercise of this Warrant Certificate in any
Cashless Exercise transaction shall be deemed to have commenced on the Issue
Date; provided that the Company makes no representation or warranty regarding
the commencement of the holding period of any Warrant Share.
 
(d)          Delivery of Stock Certificates.  With respect to any exercise of
this Warrant Certificate by the Holder, upon receipt by the Company of an
Exercise Certificate and delivery of the Aggregate Exercise Price, the Company
shall, within five (5) Business Days, deliver in accordance with the terms
hereof to or upon the order of the Holder that number of Warrant Shares for the
portion of this Warrant Certificate so exercised on such date, together with
cash in lieu of any fraction of a share to the extent the Company elects to do
so pursuant to Section 3(e) below.  If such Warrant Shares are issued in
certificated form, the Company shall deliver a certificate or certificates, to
the extent possible, representing the number of Warrant Shares as the Holder
shall request in the Exercise Certificate. If such Warrant Shares are issued in
uncertificated form, the Company shall deliver upon request a confirmation
evidencing the registration of such shares.  Unless otherwise provided herein,
upon any exercise hereof, this Warrant Certificate shall be deemed to have been
exercised and such certificate or certificates of Warrant Shares shall be deemed
to have been issued, and the Holder shall be deemed to have become a holder of
record of such Warrant Shares for all purposes, as of the Exercise Date.  Unless
otherwise permitted by federal or state securities laws, rules or regulations,
any share certificates issued pursuant to the exercise of this Warrant
Certificate will bear a legend in substantially the form set out in Section
10(a)(i) below.
 
(e)          No Fractional Shares or Scrip.  No fractional or scrip representing
fractional shares shall be issued upon the exercise of this Warrant Certificate.
As to any fraction of a share which the Holder would otherwise be entitled to
purchase upon such exercise, the Company shall at its election, either pay a
cash adjustment in respect of such final fraction in an amount equal to such
fraction multiplied by the Fair Market Value of one Warrant Share on the
Exercise Date or round up to the next whole share.
 
(f)          Surrender of this Warrant Certificate; Delivery of New Warrant
Certificate.
 
(i)          The Holder shall not be required to physically surrender this
Warrant Certificate to the Company until this Warrant Certificate has been
exercised in full by the Holder, in which case, the Holder shall, at the written
request of the Company, surrender this Warrant Certificate to the Company for
cancellation within three (3) Business Days after the date the final Exercise
Certificate is delivered to the Company.  Partial exercises of this Warrant
Certificate resulting in purchases of a portion of the total number of Warrant
Shares available hereunder shall have the effect of lowering the outstanding
number of Warrant Shares issuable hereunder by an amount equal to the applicable
number of Warrant Shares that have been issued hereunder as a result of previous
exercises or withheld in connection with any Cashless Exercises.  The Holder and
the Company shall maintain records showing the number of Warrant Shares issued
and purchased, the date of such issuances and purchases and the number of
Warrant Shares withheld in connection with any Cashless Exercises.  The Holder
and any assignee, by acceptance of this Warrant Certificate, acknowledge and
agree that, by reason of the provisions of this Section 3(f), following the
purchase of a portion of the Warrant Shares hereunder, the number of Warrant
Shares available for purchase hereunder at any given time may be fewer than the
amount stated on the face hereof.


6

--------------------------------------------------------------------------------

 
(ii)          Notwithstanding the foregoing, to the extent that there are
unexpired and unexercised Warrant Shares remaining under the Warrant
Certificate, the Holder may request that the Company (and the Company shall), at
the time of issuance of any Warrant Shares in accordance with Section 3(d) and
the surrender of this Warrant Certificate, deliver to the Holder a new Warrant
Certificate evidencing the rights of the Holder to subscribe for the unexpired
and unexercised Warrant Shares called for by this Warrant Certificate.  Unless
otherwise agreed upon by the Holder in its sole discretion, such new Warrant
Certificate shall in all other respects be identical to this Warrant
Certificate.
 
(g)          Valid Issuance of Warrant Certificate and Warrant Shares; Payment
of Taxes.  With respect to the exercise of this Warrant Certificate, the Company
hereby represents, warrants, covenants and agrees as follows:
 
(i)          This Warrant Certificate is, and any Warrant Certificate issued in
substitution for or replacement of this Warrant Certificate shall be, upon
issuance, duly authorized.
 
(ii)          All Warrant Shares issuable upon the exercise of this Warrant
Certificate (or any substitute or replacement Warrant Certificate) shall be,
upon issuance, and the Company shall take all such actions as may be necessary
or appropriate in order that such Warrant Shares are, validly issued, fully paid
and non-assessable, issued without violation of any preemptive or similar rights
of any shareholder of the Company and free and clear of all liens and charges
(other than liens or charges created by the Holder, or created with regard to
income taxes or other taxes payable by the Holder incurred in connection with
the exercise of the Warrant or taxes in respect of any transfer made by the
Holder occurring contemporaneously therewith).
 
(iii)          The Company shall take all such actions as may be necessary to
(x) comply with Section 3(i) below and (y) ensure that all such Warrant Shares
are issued without violation by the Company of any applicable Law or any
requirements of any foreign or domestic securities exchange upon which Warrant
Shares may be listed at the time of such exercise.
 
(iv)          The Company shall exclusively bear and pay all expenses in
connection with, and all governmental charges, taxes, fees, levies, withholdings
and all other such payments, that may be imposed on or with respect to, the
issuance of this Warrant Certificate, and the issuance or delivery of Warrant
Shares pursuant to the terms of this Warrant Certificate and the Holder shall
not be affected by such payments, and the Company shall not be eligible to any
indemnification for such payment from the Holder.


7

--------------------------------------------------------------------------------

 
(v)            The Company is a corporation duly organized and validly existing
under the Laws of the State of Israel and has the capacity and corporate power
and authority to enter into this Warrant Certificate.
 
(vi)           The Company has taken all action required to be taken to
authorize the execution, delivery and performance of this Warrant Certificate.
 
(vii)          This Warrant Certificate has been duly executed by the Company.
 
(viii)         The obligations of the Company under this Warrant Certificate are
legal, valid and binding obligations, enforceable against the Company in
accordance with the terms hereof, except to the extent that enforceability may
be limited by bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting creditors’ rights generally and by general equitable principles.
 
(ix)             As of the Issue Date, the Company has complied with all
obligations set forth in Section 3(i), below.
 
(h)          Conditional Exercise. Notwithstanding any other provision hereof,
if an exercise of all or any portion of this Warrant Certificate is to be made
in connection with a Sale of the Company, such exercise may, at the election of
the Holder, be conditioned upon the consummation of such transaction, in which
case such exercise shall not be deemed to be effective until immediately prior
to the consummation of such transaction.
 
(i)          Reservation of Shares.  The Company shall at all times during the
Exercise Period reserve and keep available out of its authorized but unissued
Ordinary Shares or (if applicable) other securities constituting Warrant Shares,
solely for the purpose of issuance upon the exercise of this Warrant
Certificate, the maximum number of Warrant Shares issuable upon the exercise of
this Warrant Certificate.  The Company shall not increase the par value of any
Warrant Shares receivable upon the exercise of this Warrant Certificate above
the Exercise Price then in effect, and shall take all such actions within its
power as may be necessary or appropriate in order that the Company may validly
and legally issue fully paid and nonassessable Warrant Shares upon the exercise
of this Warrant Certificate.
 
(j)          Rule 144 Compliance.  With a view to making available to the Holder
the benefits of Rule 144 and any other rule or regulation of the SEC that may at
any time permit a holder to sell securities of the Company to the public without
registration or pursuant to a Registration Statement, the Company shall:
 
(i)          use reasonable commercial efforts to make and keep adequate public
information available, as required by clause (c) of Rule 144;
 
(ii)          use reasonable commercial efforts to file with the SEC in a timely
manner all reports and other documents required of the Company under the
Securities Act and the Exchange Act (excluding, for avoidance of doubt, any
prospectus or registration statement which the Company is under no obligation to
file); and


8

--------------------------------------------------------------------------------

 
(iii)          furnish, or otherwise make available to the Holder so long as the
Holder owns Warrant Shares, promptly upon request, a written statement by the
Company as to its compliance with the reporting requirements of Rule 144 and the
Exchange Act, a copy of the most recent annual or quarterly report of the
Company, and such other reports and documents so filed or furnished by the
Company as the Holder may reasonably request in connection with the sale of
Ordinary Shares without registration.
 
(k)          Ownership Cap.  The Company shall not knowingly effect the exercise
of this Warrant Certificate, and the Initial Holder shall not have the right to
exercise this Warrant Certificate to the extent that, after giving effect to
such exercise, the Initial Holder (together with its Affiliates) would
beneficially own in excess of 9.99% of the Ordinary Shares of the Company
immediately after giving effect to such exercise. For purposes of the foregoing
sentence, the aggregate number of Ordinary Shares owned by the Initial Holder
and its Affiliates shall include the number of Warrant Shares issuable upon
exercise of this Warrant Certificate with respect to which the determination of
such aggregate number is being made, but shall exclude Ordinary Shares (if any)
that would be issuable upon (i) exercise of the remaining, unexercised portion
of this Warrant Certificate beneficially owned by the Initial Holder and its
Affiliates and (ii) exercise or conversion of the unexercised or unconverted
portion of any other Equity Interests of the Company beneficially owned by the
Initial Holder and its Affiliates (including, without limitation, any
convertible notes or convertible shares or warrants) subject to a limitation on
conversion or exercise analogous to the limitations contained herein. Except as
set forth in the preceding sentence, for purposes of this Section 3(k),
beneficial ownership shall be calculated in accordance with Section 13(d) of the
Exchange Act.  For purposes of this Warrant Certificate, in determining the
number of outstanding Ordinary Shares, the Initial Holder of this Warrant
Certificate may rely on the number of such outstanding Equity Interests as
reflected in the most recent of (i) the Company’s Form 10-K, Form 10-Q or other
public filing with the SEC, as the case may be, if available, (ii) a more recent
public announcement by the Company, or (iii) any other notice by the Company or
its transfer agent setting forth the number of outstanding Ordinary Shares.  In
addition, upon the written request of the Initial Holder (but not more than once
during any calendar quarter), the Company shall, within three (3) Business Days,
confirm to the Initial Holder the number of its outstanding Ordinary Shares.
Furthermore, upon the written request of the Company (but not more than once
during any calendar quarter), the Initial Holder shall promptly confirm to the
Company its then current beneficial ownership with respect to the Company’s
Ordinary Shares.
 
(l)          Except as expressly provided herein with respect to cash payments
in lieu of the issuance of fractional shares, and without regard to any exchange
of consideration in connection with an automatic Cashless Exercise pursuant to
Section 3(c) above or similar event, upon exercise of this Warrant Certificate
the Holder shall not otherwise be entitled to receive cash or Warrant Shares
that are registered under the Securities Act.
 
9

--------------------------------------------------------------------------------

 
Section 4.             Adjustment to Number of Warrant Shares, Exercise Price,
etc.  The number of Warrant Shares issuable upon exercise of this Warrant
Certificate shall be subject to adjustment from time to time as provided in this
Section 4.


(a)          Adjustment to Number of Warrant Shares Upon Reorganizations,
Reclassifications, etc.  In the event of any changes in the outstanding Ordinary
Shares of the Company by reason of redemptions, recapitalizations,
reclassifications, combinations or exchanges of shares, splits or reverse
splits, separations, reorganizations, liquidations, substitutions, replacements
or the like (any of the foregoing or combination thereof being a “Share
Reorganization”), the number and class of Warrant Shares available upon exercise
of this Warrant Certificate in the aggregate and the Exercise Price shall be
correspondingly adjusted to give the Holder of this Warrant Certificate, on
exercise for the same Aggregate Exercise Price, the total number, class, and
kind of shares as the Holder would have owned had this Warrant Certificate been
exercised prior to any such event and had the Holder continued to hold such
Warrant Shares until after the event requiring adjustment.  The form of this
Warrant Certificate need not be changed because of any adjustment in the number
of Warrant Shares subject to this Warrant Certificate.
 
(b)          Adjustment to Exercise Price Upon a Share Distribution.  Subject to
clause (iv) below, if the Company consummates or effects any Share Distribution
for a price per Ordinary Share less than the Exercise Price then in effect,
then, effective upon such Share Distribution, the Exercise Price shall be
reduced to a price determined by multiplying the Exercise Price then in effect
by a fraction, the numerator of which shall be the sum of (A) the number of
Ordinary Shares Deemed Outstanding immediately prior to such Share Distribution
multiplied by the Exercise Price then in effect, plus (B) the consideration, if
any, received by the Company upon such Share Distribution, and the denominator
of which shall be the product of (1) the total number of Ordinary Shares Deemed
Outstanding immediately after such Share Distribution multiplied by (2) the
Exercise Price then in effect.  For purposes of this Section 4(b):
 
(i)          In the event Options or Convertible Shares are included in any such
Share Distribution, the price per Ordinary Share deemed to have been issued or
sold as a result of the sale or issuance of such Options or Convertible Shares,
shall be equal to the price per Ordinary Share for which Ordinary Shares are
issuable upon the exercise of such Options or upon conversion or exchange of
such Convertible Securities, as the case may be (determined by dividing (x) the
aggregate amount, if any, received or receivable by the Company as consideration
for the issuance, sale, distribution or grant of such Options or Convertible
Securities, plus the minimum aggregate amount of additional consideration
payable to the Company, if any, upon the exercise of all such Options or the
conversion or exchange of such Convertible Securities (as the case may be), by
(y) the total maximum number of Ordinary Shares issuable upon the exercise of
such Options or upon the conversion or exchange of all such Convertible
Securities).
 
(ii)          The provisions of this Section 4(b) shall not in any event operate
to increase the Exercise Price.
 
(iii)          This Section 4(b) shall not apply to any of the following:
 


(A)
Any issuance, sale or other distribution of Ordinary Shares, Options or
Convertible Securities pursuant to (i) any Share Organization, which shall
instead be governed by Section 4(a) above, or (ii) any dividend or distribution
to holders of Ordinary Shares, which shall instead by governed by Section 4(c)
below.

 
10

--------------------------------------------------------------------------------





(B)
The issuance of Ordinary Shares upon exercise of any Options or Convertible
Securities included in the Ordinary Shares Deemed Outstanding as of the Issue
Date.

 


(C)
The grant or issuance of Ordinary Shares, Options or Convertible Securities to
board members, officers, employees, consultants or other service providers of
the Company pursuant to any employee incentive plan, employee share purchase
plan or similar equity-based benefit plans approved by the Company’s Board;
provided that the total number of securities issued under this sub-clause for a
price per share less than the Exercise Price shall not constitute more than
seven percent (7%) of the total number of Ordinary Shares Deemed Outstanding at
any time.

 


(D)
The issuance or grant of Ordinary Shares, Options or Convertible Securities in
connection with Permitted Acquisitions by the Company, or in connection with
other transactions or financings with material strategic partners, in each case
approved by the Company’s Board; provided, that the total number of securities
issued or granted under this sub-clause for a price per share less than the
Exercise Price shall not constitute more than seven percent (7%) of the total
number of Ordinary Shares Deemed Outstanding at any time.

 
(c)          Adjustment to Number of Warrant Shares Upon Dividends,
Distributions, etc.  If the Company declares or pays a dividend or distribution
on its outstanding Ordinary Shares payable in cash, Equity Interests or other
property, the Holder shall be entitled to receive, at the time such dividend or
distribution is paid, without additional cost to the Holder, the total number
and kind of cash, Equity Interests or other property which the Holder would have
received had the Holder owned the Warrant Shares of record as of the date such
dividend or distribution was paid.
 
(d)          Certificate as to Adjustment.
 
(i)          As promptly as reasonably practicable following any change or
adjustment of the type described above in this Section 4, but in any event not
later than ten (10) Business Days thereafter, the Company shall furnish to the
Holder a certificate of a Responsible Officer setting forth in reasonable detail
such adjustment and the facts upon which it is based and certifying the
calculation thereof.
 
(ii)          As promptly as reasonably practicable following the receipt by the
Company of a written request by the Holder, but in any event not later than ten
(10) Business Days thereafter, the Company shall furnish to the Holder a
certificate of a Responsible Officer certifying the number of Warrant Shares or
the amount, if any, of other shares, securities or assets then issuable upon
exercise of the Warrant Certificate.


11

--------------------------------------------------------------------------------

 
(e)          Notices. In the event that, at any time during the Exercise Period
the Company shall take a record of the holders of its outstanding shares (or
other Equity Interests at the time issuable upon exercise of this Warrant
Certificate) for the purpose of:
 
(i)          entitling or enabling such holders to receive any dividend or other
distribution, to receive any right to subscribe for or purchase any shares of
any class or any other securities, or to receive any other security;
 
(ii)          (x) any capital reorganization of the Company, any
reclassification of any outstanding securities, any consolidation or merger of
the Company with or into another Person,  or (y) a Sale of the Company; or
 
(iii)          the voluntary or involuntary dissolution, liquidation or
winding-up bankruptcy or similar event involving the Company;
 
then, and in each such case, the Company shall send or cause to be sent to the
Holder at least ten (10) Business Days prior to the applicable record date or
the applicable expected effective date, as the case may be, for the event, a
written notice specifying, as the case may be, (A) the record date for such
dividend, distribution or other right or action, and a description of such
dividend, distribution or other right or action, or (B) the effective date on
which such reorganization, reclassification, consolidation, merger, sale,
dissolution, liquidation or winding-up is proposed to take place, and the date,
if any is to be fixed, as of which the books of the Company shall close or a
record shall be taken with respect to which the holders of record of its shares
(or such other Equity Interests at the time issuable upon exercise of the
Warrant Certificate) shall be entitled to exchange their shares (or such other
Equity Interests), for securities or other property deliverable upon such
reorganization, reclassification, consolidation, merger, sale, dissolution,
liquidation or winding-up, and the amount per share and character of such
exchange applicable to the Warrant Certificate and the Warrant Shares.  The
above notwithstanding, the Company shall not be required to provide the Holder
with notice containing such information if the Company reasonably believes that
it constitutes material non-public information, unless the Holder (i) confirms
to the Company in writing that it consents to receive such information, and (ii)
executes a customary market standstill or equivalent agreement pursuant to which
the Holder will agree not to trade in the Company’s shares or other equity
interests while in possession of such material non-public information or until
such information is no longer material or non-public.
 
Section 5.          Warrant Register.  The Company shall keep and properly
maintain at its principal executive offices a register (the “Warrant Register”)
for the registration of this Warrant Certificate and any transfers thereof.  The
Company may deem and treat the Person in whose name this Warrant Certificate is
registered on such register as the Holder thereof for all purposes, and the
Company shall not be affected by any notice to the contrary, except any
assignment, division, combination or other transfer of this Warrant Certificate
effected in accordance with the provisions of this Warrant Certificate.
 
Section 6.          Transfer of Warrant Certificate.  Subject to Section 10
hereof, this Warrant Certificate and all rights hereunder are transferable, in
whole or in part, by the Holder without charge to the Holder, upon surrender of
this Warrant Certificate to the Company at its then principal executive offices
with a properly completed and duly executed Assignment in the form attached
hereto as Exhibit B.  Upon such compliance, surrender and delivery, the Company
shall execute and deliver a new Warrant Certificate or Warrant Certificates in
the name of the assignee or assignees and in the denominations specified in such
instrument of assignment, and shall issue to the assignor a new Warrant
Certificate evidencing the portion of this Warrant Certificate, if any, not so
assigned, and this Warrant Certificate shall promptly be cancelled.


12

--------------------------------------------------------------------------------

 
Section 7.          The Holder Not Deemed a Shareholder; Limitations on
Liability.  Except as otherwise specifically provided herein (including in 4(c)
above and Section 11 below), (i) prior to the Exercise Date, the Holder shall
not be entitled to receive dividends, nor shall anything contained in this
Warrant Certificate be construed to confer upon the Holder, as such, any of the
rights of a shareholder of the Company or any right to receive dividends or
subscription rights, and (ii) prior to the registration of the Holder in the
share register of the Company with respect to the Warrant Shares to which the
Holder is then entitled to receive upon the due exercise of this Warrant
Certificate, the Holder shall not be entitled to vote, nor shall anything
contained in this Warrant Certificate be construed to confer upon the Holder, as
such, any right to vote, give or withhold consent to any corporate action
(whether any reorganization, issue of shares, reclassification of shares,
consolidation, merger, conveyance or otherwise) or receive notice of meetings. 
In addition, nothing contained in this Warrant Certificate shall be construed as
imposing any liabilities on the Holder to purchase any securities (upon exercise
of this Warrant Certificate or otherwise) or as a shareholder of the Company,
whether such liabilities are asserted by the Company or by creditors of the
Company.  Notwithstanding this Section 7, the Company shall provide the Holder
with copies of the same notices and other information given to all shareholders
of the Company generally, contemporaneously with the giving thereof to such
shareholders, unless such notice or information had been made publicly available
on the SEC’s EDGAR system website.
 
Section 8.             Replacement on Loss; Division and Combination.
 
(a)          Replacement of Warrant Certificate on Loss.  Subject to any further
requirements in relation to the cancellation of this Warrant Certificate
pursuant to applicable Law, upon receipt of evidence reasonably satisfactory to
the Company of the loss, theft, destruction or mutilation of this Warrant
Certificate and upon delivery of an indemnity reasonably satisfactory to it (it
being understood that a written indemnification agreement or affidavit of loss
of the Holder shall be a sufficient indemnity) and, in case of mutilation, upon
surrender of such Warrant Certificate for cancellation to the Company, the
Company at its own expense shall execute and deliver to the Holder, in lieu
hereof, a new Warrant Certificate of like tenor and exercisable for an
equivalent number of Warrant Shares as this Warrant Certificate so lost, stolen,
mutilated or destroyed; provided that, in the case of mutilation, no indemnity
shall be required if this Warrant Certificate in identifiable form is
surrendered to the Company for cancellation.
 
(b)          Division and Combination of Warrant Certificate.  Subject to
compliance with the applicable provisions of this Warrant Certificate as to any
transfer or other assignment which may be involved in such division or
combination, this Warrant Certificate may be divided or, following any such
division of this Warrant Certificate, subsequently combined with other Warrant
Certificates, upon the surrender of this Warrant Certificate or Warrant
Certificates to the Company at its then principal executive offices, together
with a written notice specifying the names and denominations in which new
Warrant Certificates are to be issued, signed by each applicable Holder or its
agents or attorneys.  Subject to compliance with the applicable provisions of
this Warrant Certificate as to any transfer or assignment which may be involved
in such division or combination, the Company shall at its own expense execute
and deliver a new Warrant Certificate or Warrant Certificates in exchange for
this Warrant Certificate or Warrant Certificates so surrendered in accordance
with such notice.  Such new Warrant Certificate or Warrant Certificates shall be
of like tenor to the surrendered Warrant Certificate or Warrant Certificates and
shall be exercisable in the aggregate for an equivalent number of Warrant Shares
as this Warrant Certificate or Warrant Certificates so surrendered in accordance
with such notice.


13

--------------------------------------------------------------------------------

 
Section 9.             Disputes; No Impairment, etc.  The parties hereto agree
as follows:
 
(a)          Disputes.  In the event of any dispute which arises between the
Holder and the Company (including the Board of the Company) with respect to the
calculation or determination of Fair Market Value, VWAP, the adjusted Exercise
Price, the number of Warrant Shares, other Equity Interests, cash or other
property issuable upon exercise of this Warrant Certificate, the amount or type
of consideration due to the Holder in connection with any event, transaction or
other matter described in Section 4 above or any other matter involving this
Warrant Certificate or the Warrant Shares that is not resolved by the parties
after good faith discussions and efforts to reach resolution, upon the request
of the Holder the disputed issue(s) shall be submitted to a firm of independent
investment bankers or public accountants of recognized national standing, which
(i) shall be chosen by the Company and be reasonably satisfactory to the Holder
and (ii) shall be completely independent of the Company (an “Independent
Advisor”), for determination, and such determination by the Independent Advisor
shall be binding upon the Company and the Holder with respect to this Warrant,
any Shares issued in connection herewith or the matter in dispute, as the case
may be, absent manifest error.  Costs and expenses of the Independent Advisor
shall be shared 50/50 by the Company and the Holder.
 
(b)          Equitable Equivalent.  In case any event shall occur as to which
the provisions of Section 9(a) above are not strictly applicable but the failure
to make any adjustment would not, in the reasonable, good faith opinion of the
Holder, fairly protect the rights and benefits of the Holder represented by this
Warrant Certificate in accordance with the essential intent and principles of
Section 9(a), then, in any such case, at the request of the Holder, the Company
shall submit the matter and issues raised by the Holder to an Independent
Advisor, which shall give its opinion upon the adjustment, if any, on a basis
consistent with the essential intent and principles established in Section 9(a),
to the extent necessary to preserve, without dilution, the rights and benefits
represented by this Warrant Certificate.  Upon receipt of such opinion, the
Company will promptly mail a copy thereof to the Holder and shall make the
adjustments described therein, if any.  Costs and expenses of the Independent
Advisor shall be shared 50/50 by the Company and the Holder.
 
(c)          No Avoidance.  The Company shall not, by way of amendment of any of
its Charter or other Organic Documents or through any consolidation, merger,
reorganization, transfer of assets, dissolution, issue or sale of securities or
any other voluntary action, avoid or seek to avoid the observance or performance
of any of the terms of this Warrant Certificate, but will at all times in good
faith assist in the carrying out of all such terms and in the taking of all such
action as may be necessary or appropriate in order to protect the rights of the
Holder against impairment as if the Holder was a shareholder of the Company
entitled to the benefit of fiduciary duties afforded to shareholders under
Delaware law.


14

--------------------------------------------------------------------------------

 
Section 10.          Compliance with the Securities Act.
 
(a)          Agreement to Comply with the Securities Act, etc.
 
(i)          Legend.  The Holder, by acceptance of this Warrant Certificate,
agrees to comply in all respects with the provisions of this Section 10 and the
restrictive legend requirements set forth on the face of this Warrant
Certificate and further agrees that it shall not offer, sell or otherwise
dispose of this Warrant Certificate or any Warrant Shares to be issued upon
exercise hereof except under circumstances that will not result in a violation
of the Securities Act.  Subject to clause (ii) below, this Warrant Certificate
and all Warrant Shares issued upon exercise of this Warrant Certificate (unless
registered under the Securities Act) shall be stamped or imprinted with a legend
in substantially the following form:
 
“THIS WARRANT CERTIFICATE AND THE SECURITIES ISSUABLE UPON EXERCISE OF THIS
WARRANT CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933,
AS AMENDED (THE “ACT”), OR QUALIFIED UNDER ANY STATE OR FOREIGN SECURITIES LAWS
AND MAY NOT BE OFFERED FOR SALE, SOLD, PLEDGED, HYPOTHECATED OR OTHERWISE
TRANSFERRED OR ASSIGNED UNLESS (I) A REGISTRATION STATEMENT COVERING THE OFFER
AND SALE OF SUCH SECURITIES IS EFFECTIVE UNDER THE ACT AND IS QUALIFIED UNDER
APPLICABLE STATE AND FOREIGN LAW OR (II) THE TRANSACTION IS EXEMPT FROM THE
REGISTRATION AND PROSPECTUS DELIVERY REQUIREMENTS UNDER THE ACT AND THE
QUALIFICATION REQUIREMENTS UNDER APPLICABLE STATE AND FOREIGN LAW AND, IN EACH
CASE, IF THE COMPANY REQUESTS, AN OPINION SATISFACTORY TO THE COMPANY TO SUCH
EFFECT HAS BEEN RENDERED BY COUNSEL.”
 
(ii)          Removal of Restrictive Legends.  Neither this Warrant Certificate
nor any certificates evidencing Warrant Shares issuable or deliverable under or
in connection with this Warrant Certificate shall contain any legend restricting
the transfer thereof (including the legend set forth above in clause (i)) in any
of the following circumstances:  (A) following any sale of this Warrant
Certificate or any Warrant Shares issued or delivered to the Holder under or in
connection here with pursuant to Rule 144, (B) if this Warrant Certificate or
Warrant Shares are eligible for sale under clause (b)(1) of Rule 144, or (C) if
such legend is not required under applicable requirements of the Securities Act
(including judicial interpretations and pronouncements issued by the staff of
the SEC) (collectively, the “Unrestricted Conditions”).  If the Unrestricted
Conditions are met at the time of issuance of this Warrant Certificate or
Warrant Shares, as the case may be, to the reasonable satisfaction of Company’s
counsel, the Warrant Certificate or Warrant Shares, as the case may be, shall be
issued free of all legends.


15

--------------------------------------------------------------------------------

 
(iii)          Replacement Warrant Certificate.  The Company agrees that at such
time as the Unrestricted Conditions have been satisfied it shall promptly (but
in any event within ten (10) Business Days) following written request from the
Holder issue a replacement Warrant Certificate or replacement Warrant Shares, as
the case may be, free of all restrictive legends.
 
(iv)          Sale of Unlegended Shares.  The Holder agrees that the removal of
the restrictive legend from this Warrant Certificate and any certificates
representing securities as set forth in Section 10(a)(ii) above is predicated
upon the Company’s reliance that the Holder will sell this Warrant Certificate
or any such securities pursuant to either an effective Registration Statement or
otherwise pursuant to the requirements of the Securities Act, including any
applicable prospectus delivery requirements, or an exemption therefrom, and that
if such securities are sold pursuant to a Registration Statement, they will be
sold in compliance with the plan of distribution set forth therein.
 
(b)          Representations of the Holder.  In connection with the issuance of
this Warrant Certificate, the Holder represents, as of the Issue Date, to the
Company by acceptance of this Warrant Certificate as follows:
 
(i)          The Holder is an “accredited investor” as defined in Rule 501 of
Regulation D promulgated under the Securities Act.  The Holder is acquiring this
Warrant Certificate and the Warrant Shares to be issued upon exercise hereof for
investment for its own account and not with a view towards, or for resale in
connection with, the public sale or distribution of this Warrant Certificate or
the Warrant Shares, except pursuant to sales registered or exempted under the
Securities Act.
 
(ii)          The Holder understands and acknowledges that this Warrant
Certificate and the Warrant Shares to be issued upon exercise hereof are
“restricted securities” under the Securities Act inasmuch as they are being
acquired from the Company in a transaction not involving a public offering and
that, under such Laws and applicable regulations, such securities may be resold
without registration under the Securities Act only in certain limited
circumstances.  In addition, the Holder represents that it is familiar with Rule
144, as presently in effect, and understands the resale limitations imposed
thereby and by the Securities Act.
 
(iii)          The Holder acknowledges that it can bear the economic and
financial risk of its investment for an indefinite period and has such knowledge
and experience in financial or business matters that it is capable of evaluating
the merits and risks of the investment in this Warrant Certificate and the
Warrant Shares.  The Holder has had an opportunity to ask questions and receive
answers from the Company regarding the terms and conditions of the offering of
this Warrant Certificate and the business, properties, prospects and financial
condition of the Company.
 
Section 11.          Pre-Emptive Rights.  In addition to any adjustments
pursuant to Section 4 above, if at any time the Company grants, issues, offers
or sells (i) any Ordinary Shares or (ii) any options, convertible securities or
rights to purchase shares, warrants, securities or other property, in each case
pro rata to the record holders of Ordinary Shares (the “Pre-emptive Rights”),
then the Holder shall be entitled to (but shall not be obligated to) acquire,
upon the same terms applicable to such Pre-emptive Rights, the aggregate
Pre-emptive Rights which the Holder would have acquired if the Holder had held
the number of Warrant Shares acquirable upon complete exercise of this Warrant
Certificate immediately before the date on which a record is taken for the
grant, issuance or sale of such Pre-emptive Rights, or, if no such record is
taken, the date as of which the record holders of Ordinary Shares are to be
determined for the grant, issue or sale of such Pre-emptive Rights.


16

--------------------------------------------------------------------------------

 
Section 12.          Notices.  All notices, requests, consents, claims, demands,
waivers and other communications hereunder shall be in writing and shall be
deemed to have been given: (i) when delivered by hand (with written confirmation
of receipt); (ii) when received by the addressee if sent by a nationally
recognized overnight courier (receipt requested); (iii) on the date sent by
e-mail of a PDF document (with confirmation of transmission) if sent during
normal business hours of the recipient, and on the next Business Day if sent
after normal business hours of the recipient, in each case provided that sender
did not receive an automated failed delivery notification; or (iv) on the third
day after the date mailed, by certified or registered mail, return receipt
requested, postage prepaid.  Such communications must be sent to the respective
parties at the addresses indicated below (or at such other address for a party
as shall be specified in a notice given in accordance with this Section 12).
 
If to the Company:               Foamix Pharmaceuticals Ltd.
c/o Foamix Pharmaceuticals, Inc.
520 U.S. Highway 22
Suite 204
Bridgewater, NJ 08807
Attn:         General Counsel
Tel.:           908-458-9213
Email:       mutya.harsch@foamix.com
 
 with a copy to (which shall not qualify as notice to any party hereto):
 
Cooley LLP
55 Hudson Yards
New York, NY 10001-2157
Attention: Patrick J. Flanagan


Fax:
(212) 479-6275

Email:         pflanagan@cooley.com
 
17

--------------------------------------------------------------------------------



If to the Holder:


OrbiMed Royalty & Credit Opportunities III, LP]
c/o OrbiMed Advisors LLC
601 Lexington Avenue, 54th Floor
New York, NY 10022
Attention: Matthew Rizzo; OrbiMed Credit Report
E-mail: rizzom@orbimed.com; ROSCreditops@orbimed.com


with a copy to (which shall not qualify as notice to any party hereto):
 
Morrison & Foerster LLP
250 West 55th Street
New York, NY 10019
Attention: Mark Wojciechowski, Esq.
Facsimile: (212) 468-7900
E-mail: mwojciechowski@mofo.com


Section 13.          Cumulative Remedies.  Except to the extent expressly
provided in Section 6 to the contrary, the rights and remedies provided in this
Warrant Certificate are cumulative and are not exclusive of, and are in addition
to and not in substitution for, any other rights or remedies available at Law,
in equity or otherwise.
 
Section 14.          Entire Agreement.  This Warrant Certificate constitutes the
sole and entire agreement of the parties to this Warrant Certificate with
respect to the subject matter contained herein and supersedes all prior and
contemporaneous understandings and agreements, both written and oral, with
respect to such subject matter.
 
Section 15.          Successor and Assigns.  This Warrant Certificate and the
rights evidenced hereby shall be binding upon and shall inure to the benefit of
the parties hereto and the successors of the Company and the successors and
permitted assigns of the Holder.  Such successor or permitted assign of the
Holder shall be deemed to be the “Holder” for all purposes hereunder.
 
Section 16.           No Third-Party Beneficiaries.  This Warrant Certificate is
for the sole benefit of the Company and the Holder and their respective
successors and, in the case of the Holder, permitted assigns, and nothing
herein, express or implied, is intended to or shall confer upon any other Person
any legal or equitable right, benefit or remedy of any nature whatsoever, under
or by reason of this Warrant Certificate.
 
Section 17.           Headings.  The headings in this Warrant Certificate are
for reference only and shall not affect the interpretation of this Warrant
Certificate.
 
Section 18.          Amendment and Modification; Waiver.  Except as otherwise
provided herein, this Warrant Certificate may only be amended, modified or
supplemented by an agreement in writing signed by each party hereto.  No waiver
by the Company or the Holder of any of the provisions hereof shall be effective
unless explicitly set forth in writing and signed by the party so waiving.  No
waiver by any party shall operate or be construed as a waiver in respect of any
failure, breach or default not expressly identified by such written waiver,
whether of a similar or different character, and whether occurring before or
after that waiver.  No failure to exercise, or delay in exercising, any rights,
remedy, power or privilege arising from this Warrant Certificate shall operate
or be construed as a waiver thereof, nor shall any single or partial exercise of
any right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
 
Section 19.          Severability.  If any term or provision of this Warrant
Certificate is invalid, illegal or unenforceable in any jurisdiction, such
invalidity, illegality or unenforceability shall not affect any other term or
provision of this Warrant Certificate or invalidate or render unenforceable such
term or provision in any other jurisdiction.


18

--------------------------------------------------------------------------------

 
Section 20.          Governing Law.  This Warrant Certificate shall be governed
by and construed in accordance with the internal Laws of the State of New York
without effect to any choice or conflict of Law provision or rule (whether of
the State of New York or any other jurisdiction) that would cause the
application of Laws of any jurisdiction other than those of the State of New
York.
 
Section 21.          Submission to Jurisdiction.  Any legal suit, action or
proceeding arising out of or based on this Warrant Certificate or the
transactions contemplated hereby may be instituted in the federal courts of the
United States or the courts of the State of New York, in each case located in
the city and county of New York. Each party irrevocably submits to the exclusive
jurisdiction of such courts in any such suit, action or proceeding. Service of
process, summons, notice or other document by certified or registered mail to
such party’s address set forth in Section 12 shall be effective service of
process for any suit, action or other proceeding, and the parties irrevocably
and unconditionally waive any objection to the laying of venue of any suit,
action or other proceeding in such courts and irrevocably waive and agree not to
plead or claim in any such court that any such suit, action or proceeding has
been brought in an inconvenient forum.
 
Section 22.          Counterparts.  This Warrant Certificate may be executed in
counterparts, each of which shall be deemed an original, but all of which
together shall be deemed to be one and the same agreement.  A signed copy of
this Warrant Certificate delivered by facsimile, e-mail or other means of
electronic transmission shall be deemed to have the same legal effect as
delivery of an original signed copy of this Warrant Certificate.
 
Section 23.          No Strict Construction.  This Warrant Certificate shall be
construed without regard to any presumption or rule requiring construction or
interpretation against the party drafting an instrument or causing any
instrument to be drafted.
 
[SIGNATURE PAGE FOLLOWS]


19

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Company has duly executed this Warrant Certificate on
the Issue Date.


FOAMIX PHARMACEUTICALS LTD.


By: /s/ David Domzalski
Name: David Domzalski
Title: Chief Executive Officer


By: /s/ Ilan Hadar
Name: Ilan Hadar
Title: Chief Financial Officer



--------------------------------------------------------------------------------





Accepted and agreed,


ORBIMED ROYALTY & CREDIT OPPORTUNITIES III, LP


By: ORBIMED ADVISORS LLC, its investment manager


By:  /s/ Sven H. Borho
Name:  Sven H. Borho
Title:  Member



--------------------------------------------------------------------------------



Exhibit A
to Warrant Certificate
 
FORM OF EXERCISE CERTIFICATE
 
(To be signed only upon exercise of Warrant Certificate)



To:
Foamix Pharmaceuticals Ltd.

c/o Foamix Pharmaceuticals Inc.
520 U.S. Highway 22
Suite 204
Bridgewater, NJ 08807
Attention: General Counsel


The undersigned, as holder of a right to purchase Warrant Shares (as defined in
the Warrant Certificate) of Foamix Pharmaceuticals Ltd., an Israeli company with
limited liability (the “Company”), pursuant to that certain Warrant Certificate
of the Company, dated as of July 29, 2019 (the “Warrant Certificate”), a copy of
which is attached to this Exercise Certificate, hereby irrevocably elects to
exercise the purchase right represented by such Warrant Certificate for, and to
purchase thereunder, [________ (_____)] Warrant Shares of the Company and
herewith makes payment with this Exercise Certificate of the Aggregate Exercise
Price therefor by the following method:
 
The undersigned hereby elects to make payment of the Aggregate Exercise Price of
[                                      Dollars ($                )] for
(            ) Ordinary Shares using the method described in Section 3(b)(i).
 
The undersigned hereby elects to make payment of the Aggregate Exercise Price of
[                                      Dollars ($                )] for
(            ) Ordinary Shares using the method described in Section 3(b)(ii).
 
The undersigned hereby elects to make payment of the Aggregate Exercise Price of
[                Dollars ($              )] for (            ) Ordinary Shares
using the method described in Section 3(b)(iii).
 
  Unless otherwise defined herein, capitalized terms have the meanings provided
in the Warrant Certificate.
 
  DATED: ______________
 
[HOLDER]


By _______________________________________
Name:
Title:


Exhibit A-1

--------------------------------------------------------------------------------

Exhibit B
to Warrant Certificate
 
FORM OF ASSIGNMENT
 
[DATE OF ASSIGNMENT]
 
THE UNDERSIGNED, [NAME OF HOLDER], is the holder (in such capacity, the
“Holder”) of a warrant certificate issued by Foamix Pharmaceuticals Ltd., an
Israeli company with limited liability (the “Warrant Certificate” and the
“Company”, respectively), entitling the Holder to purchase up to [___] Warrant
Shares (as defined in the Warrant Certificate).  Unless otherwise defined,
capitalized terms used herein have the meanings ascribed thereto in the Warrant
Certificate.
 
FOR VALUE RECEIVED, the Holder hereby sells, assigns and transfers to [NAME OF
ASSIGNEE] (the “Assignee”) the right to acquire [all Warrant Shares entitled to
be purchased upon exercise of the Warrant Certificate] [______ of the Warrant
Shares entitled to be purchased upon exercise of the Warrant Certificate].  In
furtherance of the foregoing assignment, the Holder hereby irrevocably instructs
the Company to (i) memorialize such assignment on the Warrant Register as
required pursuant to Section 5 of the Warrant Certificate, and (ii) pursuant to
Section 6 of the Warrant Certificate, execute and deliver to the Assignee [and
the Holder][a new Warrant Certificate][new Warrant Certificates] reflecting the
foregoing assignment ([each] a “Substitute Warrant Certificate”).
 
The Assignee acknowledges and agrees that its Substitute Warrant Certificate and
the Warrant Shares to be issued upon exercise thereof are being acquired for
investment and that the Assignee will not offer, sell or otherwise dispose of
its Substitute Warrant Certificate or any Warrant Shares to be issued upon
exercise or conversion thereof except under circumstances which will not result
in a violation of the Securities Act or any applicable state securities laws. 
The Assignee represents and warrants for the benefit of the Company that the
Assignee is an “accredited investor” within the meaning of Rule 501 of
Regulation D promulgated under the Securities Act.
 
To the extent required pursuant to Section 10(a) of the Warrant Certificate, the
Assignee acknowledges and agrees that a restrictive legend shall be applied to
the Assignee’s Substitute Warrant and the Warrant Shares issuable upon exercise
of such certificate substantially consistent with the legend set forth in
Section 10(a)(i).
 
[SIGNATURE PAGE FOLLOWS]


Exhibit B-1

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto agree as set forth above as of the date
first written above.


[HOLDER]


By _______________________________________
Name:
Title:


Accepted and agreed,


[NAME OF ASSIGNEE]


By _______________________________________
Name:
Title:


Exhibit B-2

--------------------------------------------------------------------------------